10-Q 1 d10q.htm FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-50635 COLONY RESORTS LVH ACQUISITIONS, LLC (Exact Name of Registrant as Specified in its Charter) NEVADA 41-2120123 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification Number) 3 LAS VEGAS, NEVADA (Address of Principal Executive Offices) (Zip Code) 702-732-5111 (Registrants Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes
